Exhibit 10.9
AMENDMENT NO. 2
TO THE
SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
PARTNER AGENT PROGRAM AGREEMENT
     This amendment (“Amendment”) is made and entered into as of June 11, 2009
by and between Specialty Risk Solutions, LLC (“Partner Agent”) and Specialty
Underwriters’ Alliance, Inc. and its wholly owned subsidiary SUA Insurance
Company (collectively, the “Company”), and amends the Partner Agent Program
Agreement (“Agreement”) entered into by the parties on May 11, 2005, as amended.
Any terms defined in the Agreement and used herein shall have the same meaning
in this Amendment as in the Agreement. In the event that any provision of this
Amendment and any provision of the Agreement are inconsistent or conflicting,
the inconsistent or conflicting provision of this Amendment shall be and
constitute an amendment of the Agreement and shall control, but only to the
extent that such provision is inconsistent or conflicting with the Agreement.
Any capitalized terms not defined herein shall be defined as in the Agreement.
     Now, therefore, in accordance with Section IX.D. of the Agreement and in
consideration of the mutual agreements and covenants hereinafter set forth, the
parties wish to amend the Agreement as follows:

1.   Lines five through seven, beginning with “The parties” and ending with “as
follows:,” shall be deleted in their entirety and replaced with the following:

The parties hereto agree to develop and administer an insurance program (the
“Program”) as described in Exhibit A attached hereto, as well as the Company
Guidelines (as defined below). This Agreement pertains only to that Program
business, with the Company and the Partner Agent agreeing as follows:

2.   Section I. A. shall be deleted in its entirety, leaving Section I.A.1
through I.A.6 unaltered, and replaced with the following:

Partner Agent’s authority is subject to the terms of this Agreement and
Company’s Program description, underwriting guidelines, system templates,
service standards, form and rate and other filings, and authority limits
provided by Company to Partner Agent (“Company Guidelines”). Company appoints
Partner Agent as exclusive Partner Agent for ten (10) years for the Program from
the Effective Date within the territory specified in the Company Guidelines
solely for the following purposes:

3.   Section II. B. shall be deleted in its entirety and replaced with the
following:

The Program will be mutually exclusive unless otherwise stated in this
Agreement. Partner Agent will be allowed to complete existing obligations under
insurance policies with other insurance carriers for the Program. Unless
otherwise specifically stated in this Agreement, Company will not accept
business encompassed within the Program from any entity other than Partner Agent
during the term of this Agreement. Partner Agent shall exclusively represent
Company and shall not represent any other insurance company or similar entity in
relation to the Program; provided, however, that Partner Agent may write
business for other insurance carriers if Partner Agent notifies Company of a
particular insured’s unwillingness to bind a policy with Company, requests
permission from Company to place the insurance with another carrier and Company
provides approval, which shall not be unreasonably withheld, to Partner Agent to
write such insurance. In the event that a conflict exists as to whether Partner
Agent is authorized to represent an existing or prospective policyholder,
Company may honor the policyholder’s written producer of record designation
signed by the policyholder. Notwithstanding the foregoing, Company shall be
under no obligation to honor a written producer of record designation from a
policyholder before accepting business from a designated Partner Agent, and
Company’s determination of which agent of Company represents Company with regard
to a particular policyholder shall be final and binding.

4.   Partner Agent’s mailing address for notice pursuant to Section VIII.F.
shall be deleted and replaced with the following:

Specialty Risk Solutions, LLC
20 North Wacker Drive, Suite 3000
Chicago, IL 60606
Attention: Scott H. Keller, Managing Member

1



--------------------------------------------------------------------------------



 



5.   The following provision shall be added under Section IX. General Provisions
as Section IX.L.:

Partner Agent shall not undergo a Change in Control, unless Partner Agent
provides Company sixty (60) days notice of such Change in Control. “Change in
Control” shall mean (i) any sale, lease, exchange or other transfer of all or
substantially all of the property and assets of the Partner Agent to a
non-affiliated third party; (ii) any merger or consolidation with a
non-affiliated third party to which the Partner Agent is a party and as a result
of which the holders of the voting securities of the Partner Agent immediately
prior thereto own less than a majority of the outstanding voting securities of
the surviving entity immediately following such transaction; or (iii) any
instance when any person, other than the current owner of 50% or more of the
voting securities, shall beneficially own securities of the Partner Agent
representing 50% or more of the combined voting power of the voting securities
of the Partner Agent then outstanding. For purposes of this section, “voting
securities” shall mean securities, the holders of which are ordinarily, in the
absence of contingencies, entitled to elect the corporate directors (or persons
performing similar functions).

6.   Exhibit A shall be deleted in its entirety and replaced with Exhibit A-2,
as attached.

7.   Exhibit B shall be deleted in its entirety and replaced with Exhibit B-2,
as attached. Exhibit B-2 shall be used for all profit sharing calculations
beginning May 11, 2010.

     In witness whereof, the parties hereto have caused this Amendment to be
executed on their behalf by their duly authorized officers as of the day, month
and year above written.

        SPECIALTY UNDERWRITERS’ ALLIANCE, INC.
SUA INSURANCE COMPANY
    By:   /s/ Daniel A. Cacchione       Name:   Daniel A. Cacchione      
Title:   Senior Vice President and Chief Underwriting Officer     

        SPECIALTY RISK SOLUTIONS, LLC
    By:   /s/ Scott Keller       Name:   Scott Keller      Title:   Managing
Member   

2



--------------------------------------------------------------------------------



 



         

EXHIBIT A-2
COMMISSION SCHEDULE

A.   Except as otherwise provided in this Commission Schedule, Partner Agent’s
Commission shall be as follows:

              Program Description   Line of Business   Target Rate of Commission
Public Entity for Educational
Institutions and Municipalities
including Non-Profit and
Pooled Entities
 
All Casualty lines of
business including Liability,
Auto, Workers’ Compensation,
Wrongful Acts
   
15
%

B.   The rates of Commission provided in this Schedule do not relate to the
following types of business:

  1.   Business which Company determines is specially rated, specially
classified, or specially reinsured;

  2.   Business written subject to a participating plan;

  3.   Business placed through assigned risks, fair plans, pools, or other
risk-sharing associations.

Commission rates for all such business shall be negotiated on an individual
policy basis and agreed by Company in writing.

C.   Commissions different than provided herein may be agreed to in writing
between Partner Agent and Company, and such agreement shall supercede this
Commission Schedule.

3



--------------------------------------------------------------------------------



 



EXHIBIT B-2
PROFIT SHARING SCHEDULE
     The Profit Sharing Due to Partner Agent will be calculated using the
following Tables:
Table I
Annual Profit Share
Profit Sharing Year [ ]

             
Premium
           
1.
  Eligible Earned Premium before write off for Profit Sharing Year   $    
 
         
2.
  Premium Written Off   $    
 
         
3.
  Eligible Earned Premium
(Line 1 minus Line 2)   $    
 
         
Expenses
           
4.
  Losses and ALAE Incurred for Profit Sharing Year   $    
 
         
5.
  TPA Claims Fee for Profit Sharing Year   $    
 
         
6.
  Claims Charge for Profit Sharing Year   $    
 
         
7.
  IBNR Charge for Profit Sharing Year   $    
 
         
8.
  Commissions Incurred for Profit Sharing Year   $    
 
         
9.
  Taxes, Licenses and Fees for Profit Sharing Year   $    
 
         
10.
  Operating Charge   $    
 
         
11.
  Dividends Incurred for Profit Sharing Year   $    
 
         
12.
  Expense Total (Sum of Lines 4, 5, 6, 7, 8, 9, 10 and 11)   $    
 
          Profit Sharing Year Result        
13.
  Profit Sharing Year Result
(Line 3 minus line 12)
(Can be negative)   $    
 
         
14.
  Profit Sharing Factor       %
 
         
15.
  Profit to be Shared (Line 13 times Line 14)   $    
 
         
16.
  Payout Factor       %
 
         
17.
  Result (Line 15 times Line 16)
(Can be Negative)   $    
 
         

Based on this Table, the Partner Agent’s Combined Ratio is     % (line 12
divided by line 3). The maximum Profit Sharing due the Partner Agent will be
limited to 5% of Eligible Earned Premium per Profit Sharing Year.
     The sum of Commission and Profit Share due shall not exceed twenty-two
percent (22%) for any Profit Sharing Year.

4



--------------------------------------------------------------------------------



 



LEGEND
Table I

     
Line 1.
  Eligible Earned Premium shall mean direct premium earned for Profit Sharing
Year which relates to Eligible Business less premium ceded (less ceding
commission received) for reinsurance.
 
   
Line 2.
  Premium Written Off shall include any premium due Company which Company has
charged off as uncollectible for the Profit Sharing Year.
 
   
Line 4.
  Losses and ALAE Incurred shall be direct losses and expenses incurred (paid
plus case reserves) by Company on claims reported for the Profit Sharing Year
relating to Eligible Business, excluding unallocated loss adjustment expense,
plus any extra contractual or bad faith payments relating to Eligible Business
less recoveries from Ceded Treaty and Facultative Reinsurance specifically
related to eligible business.
 
   
Line 5.
  TPA Claims Fee shall be actual fees incurred by the Company on behalf of the
Partner Agent for the current Profit Sharing Year.
 
   
Line 6.
  Claims Charge shall be a designated percentage determined by Company based on
unallocated loss adjustment expense for the current Profit Sharing Year times
Net Eligible Earned Premium.
 
   
Line 7.
  IBNR Charge shall be determined solely by the Company and shall include a
provision for the reserve for Losses and ALAE Incurred but not reported during
the Profit Sharing Year, which reserve shall include development on losses and
ALAE already reported to Company. The IBNR calculation will take into
consideration the specific lines and classes of business written by the Program
Agent.
 
   
Line 8.
  Commissions shall include the direct commissions and policy fees (if included
in Eligible Earned Premium) incurred by Company for the Profit Sharing Year,
relating to Eligible Business. Additionally, Company shall add to such total any
amounts or expenses of Partner Agent which Company agrees to reimburse, assume,
or share.
 
   
Line 9.
  Taxes and Assessments shall include any loss based or premium based
assessments and any expenses relating thereto, and premium taxes, boards,
bureaus, and any miscellaneous taxes including insurance department licenses and
fees, relating to Eligible Business allocated by Company to Eligible Earned
Premium including but not limited to residual market, fair plan or guaranty
association assessments.
 
   
Line 10.
  Operating Charge shall be a designated percentage for the current Profit
Sharing Year times Net Eligible Earned Premium. Operating Charge shall be
determined solely at Company’s discretion and shall be based on the operating
expenses of Company not included in any of the line items described herein.
 
   
Line 11.
  Dividends Incurred shall include all dividends incurred (paid plus an estimate
of accrued but not paid) for the Profit Sharing Year by Company under Eligible
Business.
 
   
Line 15.
  Profit Sharing Factor shall be 50%. A minimum total Eligible Written Premium
of twenty million dollars ($20,000,000) and minimum program Eligible Written
Premium of five million dollars ($5,000,000) for each program must be achieved
during the Profit Sharing Year to be paid out under the profit sharing
calculation. The profit sharing calculation will be completed regardless of
whether Partner Agent meets its minimum requirements.

5



--------------------------------------------------------------------------------



 



     
Line 16.
  Payout Factor shall be calculated according to the following chart:

PROFIT SHARING AGREEMENT
PAYOUT FACTORS

              5 Years  
1st Valuation
    10 %
2nd Valuation
    25 %
3rd Valuation
    45 %
4th Valuation
    70 %
5th Valuation
    100 %

6



--------------------------------------------------------------------------------



 



Timing of Calculation of Profit Sharing Due

     
A.
  If Partner Agent meets the Minimum Eligible Written Premium requirements for a
Profit Sharing Year, Company shall calculate Profit Sharing Due to Partner Agent
for the Profit Sharing Period based on Company’s records. Such calculation shall
be provided to Partner Agent sixty (60) days after each Valuation Date.
 
   
B.
  Each Profit Sharing Year’s calculation will include a separate re-calculation
of each prior Profit Sharing Year. Re-calculations for each prior Profit Sharing
Year will be as of the current Valuation Date, and will be made utilizing the
formula set forth in Table I. A summary of calculations made for each Profit
Sharing Year will be entered on current Profit Sharing section of Table II.
 
   
C.
  Provided that all premium or other amounts due Company shall have been
received by Company, within sixty (60) days after completion of the calculation
of Profit Sharing Due, Company shall pay the amount of Profit Sharing Due to
Partner Agent for the Profit Sharing Period as shown in Table II.
 
   
D.
  In the event of a deficit in a Profit Sharing Year, the deficit will offset
past or future surplus until fully absorbed up to and including the fifth
Valuation Date of such deficit. In order of how deficits will be applied and how
payout will be determined, deficits offset the earliest surpluses first
including subsequent development of those surpluses.

LEGEND
Other Defined Terms used in this Agreement

     
A.
  The Initial Profit Sharing Year of this Agreement shall be from January 1,
2005 to December 31, 2005.
 
   
B.
  The Initial Profit Sharing Year of this Agreement shall be from the Effective
Date to December 31st following the Effective Date (“Initial December Date”).
Notwithstanding the foregoing, the Initial Profit Sharing Year of this Agreement
shall be from the Effective Date to December 31st following the Initial December
Date if the Effective Date is between April 1 and December 31st. Subsequent
Profit Sharing Years, if any, shall be January 1st to December 31st.
 
   
C.
  Valuation Date shall mean June 30th of each year. Except as otherwise set
forth below, Company shall continue providing calculations for each Profit
Sharing Year through the June 30th of each successive year following termination
of this Agreement, the Final Profit Sharing Year, or until the parties mutually
agree in writing to close the calculations for a particular Profit Sharing Year
or Profit Sharing Years.

Term and Termination
This profit sharing schedule will terminate upon the effective date of
termination of this Agreement. The Final Profit Sharing Year under this
Agreement will be the Profit Sharing Period ending as of the effective date of
termination.
In the event this Agreement is terminated prior to the fifth anniversary of the
Effective Date by the Partner Agent, Company shall provide no further Profit
Sharing calculations. In the event that this Agreement is terminated prior to
the fifth anniversary of the Effective Date by Company in accordance with
Section VIII (D), Company shall provide no further Profit Sharing calculations.


7



--------------------------------------------------------------------------------



 



General
No charge, offset, credit, or deduction for any Profit Sharing which is or may
be due Partner Agent shall be made or claimed by Partner Agent in accounts
submitted to Company under this Agreement or any other agreement. Profit Sharing
Due shall be payable only by Company’s check. Company may combine or offset any
amount owed to Partner Agent by Company hereunder against any amount owed to
Company by Partner Agent under any other agreement between the parties.

8